SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
                                                            X

WANSDOWN PROPERTIES CORPORATION, N.V.,
                                                                 Index No. 151406/17
                                Plaintiff,

                    -against-                                    NOTICE OF ENTRY

AZADEH NASSER AZARI


                                Defendant.


                                                            X


       PLEASE TAKE NOT ICE that the within is a true and correct copy of an Order , dated

October 23, 2018, by the Appellate Division , First Department entered in the office of the Clerk

of the Supreme Court of the State of New York , County of New York .

Dated: New York , New York
       October 25, 2018

                                         BEYS LISTON & MOBARGHA LLP

                                         By:
                                                             argha , Esq .
                                                 64 V exington Avenue , 14th Floor
                                                New York , NY 10022
                                                Telepho ne: (646) 755-3603
                                                 Facsimi le: (646) 755-3599
                                                 nmobargha @blmllp.com
                                                Attorneys for Defendant
Renwick        , J.P .,           Richter           , Kahn , Gesmer , Singh , JJ .

7414                  Wansdown Properties             Corporation                              ,                    Index        151406/17
                      N . V .,
                               P l aintiff-Respondent        ,

                                              - against-

                      Azadeh        Nasser            Azari ,
                                  Defendant           -Ap pellant               .


Beys Liston                & Mobargha                LLP , New York                      (Nader      Mobargha             of     counsel)     ,
for appellant.

Blank Rome LLP , New York                               (Martin                S.    Krezalek          of     counsel),                for
respondent.


          Order , Supreme                     Court , New York                       County          (Gerald           Lebovits         , J .),

entered            October         24 , 2017 , which                       denied           defendant          ' s motion              to

dismiss            the     complaint                pursuant              to    CPLR 3211(a)                (1)     and        (7) ,

unanimously                reversed           , on the              law , without                  costs     , and        the      motion

granted        .         The    Clerk         is     directed              to       enter      judgment             accordingly.

          In       this        action        , plaintiff                  - the          defendant           in     a previous

action         - seeks            to     vacate         the         prior           judgment          against           it .       That

judgment            was        based         on an affidavit                        of    confession              of    judgment

executed             on plaintiff                  ' s behal        f by Gholam                Reza        Golsorkhi            , its

president                managing            director          .      Plaintiff              a l leges         that       Golsorkhi

lacked         authority                to    execute              that        affidavit;             it     also       seeks          to

vacate         the        prior         judgment           based            on defendant's                   alleged            misconduct


                                                                           19
(sEe       CPLR 5015 [a] [3]) .

           Defendant            contends          that       plaintiff                 may not                claim             that      the

affidavit          was not           "executed              by"        it         (CPLR 3218[a])                     , because                 it       is

the      judgment          debtor          from      the     prior               action,        as        opposed                to     a third-

party       creditor.              While       there             is    authority               supporting                       defendant               's

position          (see      e.g . Giryluk                  v Giryluk,                 30 AD2d 22,                     25        [1st      Dept

1968] , affd             23 NY2d 894              (1969])             , there          is      also           authority

sur:porting            plaintiff           ' s position                that         a plenary                 action             to     vacate               a

judgment          entered           on an affidavit                         of     confession                 of      judgment                 can          be

based       on the         argument           that         the        person          executing                the         affidavit

lacked         authority            (see      L.R . Dean,                   Inc.      v International                            Energy

Resources         , 213 AD2d 455 , 456                           [2d Dept             1995]).                 In any             event,

courts         have      "inherent           discretionary                         power"       to        vacate                judgments               ,

even       on a ground              not     mentioned                 in     CPLR 5015 (a)                    (see         Woodson                  v

Mer.don        Leasing          Corp.,        100 NY2d 62,                        68 (2003])          .

           The documentary                  evidence              refutes             plaintiff's                     claim            t hat

Golsorkhi             lacked        authority.                   Plaintiff             alleges                that         it      was

managed         and      controlled            by its             sole            shareholder             .        However , its

articles          of     incorporation                say,            " The company                  [i.e       .,     plaintiff                    ]

shall       be managed             by a Management                          Board      consisting                     of        two or more

managing          directors"               (emphasis              added).              The managing                        directors                    are

not      the    same       as    the       shareholder;                     the     articles              say , " The managing

                                                                      20
di re ctors            shall              be app ointed               by the          gene r al         meeting             of

shareholders.                    "        Finally        , the        articles             say     that         "if     one        of     the

directors              is        appointed               as president                 managing            director,                the

company           may . . . be r epresented                                by the          president             alone        ."        The

documentary                     evidence             submitted             by defendant                  shows         that        Golsorkhi

was plaintiff                    ' s president                  managing           director.

          Plaintiff                   contends             that,       pursuant             to     the        i nternal            affairs

doctrine          , the              issue         of    Gol sorkh i' s authority                         should            be governed

by the           law    of           the     Netherlands               Antilles             because             plaintiff               was

incorporated                     under           that      law .          Plaintiff           presented                no proof            of

Neth e rlands                   Antilles             law    so as          to    make possible                   a determ i nation

whether           there              is     an ac tu al            conflict           between            that         law     and       New York

law       (the     law of                  the     forum )         (see       Matter        of     Allstate             Ins . Co .

[Stolarz           New Jersey                      Mfrs . Ins . Co . ] , 81 NY2d 219 , 223                                         (1993])         ,

anc     absent          proof               that        Netherlands               Antilles            law       conflicts                with          New

York       law,        we ap pl y New York                          law         (Gangel          v DeGroot , 41 NY2d 840 ,

842       ( 1977])          .

          Under         New York                   law , "[ t]he              president            or     other         general

officer           of        a corporation                   has       power , prima                facie        , to        do any           act

which       the        directors                   could        authorize             or     ratify       "     (Odell           v 704

Brcadway           Condominium                     , 284 AD2d 52 , 56                      [1 st      Dept        2001]            [internal

quctation              marks               omitted       ]) .       Plaintiff          ' s reliance                   on Cooper,

                                                                            21
Selvin           &    Strassberg              v Soda         Dispensing                   Sys .     (212 AD2d 498                       [2d Dept

1995))           and        Craven         v Gazza          (36 Misc            2d 493 , 496                 [Sup Ct , Queens

County           1962) , mod on other                        grounds            19 AD2d 646                  [2d Dept              1963])

for      the      proposition                 that      " the          president             of     a corporation                   has         no

power , merely                     by virtue          of     his        or     her        office     , to          confess          judgment

against              the     corporation"                  (Cooper , 212 AD2d at                            499)     is      misplaced                .

In both              those         cases    , the       corporations                  ' governing              documents                  showed

that       the        president             lacked          the        power         to    confess           judgment              in     the

amcunts              at     issue      (see        212 AD2d at                 499;        36 Misc           2d at        496) .             By

contrast             , plaintiff             points          to        no limiting                 language          in      its

articles              of     incorporation              .

           The misconduct                     alleged             in    the     complaint              is     not      the         sort         of

misconduct                  that     would         warrant             vacating            the      prior          judgment              (see

Giryluk          , 30 AD2d at                 23     [a judgment                by confession                  has        "all          of      the

qualities             , incidents              and      attributes                   of    a judgment               on a verdict                  ,

inc l uding                a presumption              as     to        its     validity"))             .

          THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION , FIRST DEPARTMENT.

                                              ENTERED:                 OCTOBER 23 , 2018




                                                                                                       CLERK

                                                                         22
